Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Advisory
The examiner in charge of your application in the USPTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Adam Weidner in Art Unit 1649.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding the new matter rejection, Example 3 of the specification (p. 108) administers LTA4H as the sole active agent. This is sufficient to establish the implicit limitation now claimed and therefore does not constitute new matter.
Regarding the written description rejection, it is possible to meet the requirement in one of two ways: providing a shared structure/function or other defining characteristics common to the genus sufficient to envisage that genus, or where a representative number of species of the genus is provided. As the Examiner stated in the Office Action 12/15/21, Applicant has provided an “exhaustive list of compounds…which by themselves have written description” (p.3). The Examiner also agrees this list is a one containing “a multitude of compounds” (p.4). The Office Action on 12/15/21 appears to take issue with this list not clearly being a list of inhibitor, but rather a list which may contain, e.g., agonists; however, the compounds must be inhibitors by virtue of the claim language (claim 1) and Applicant has explicitly claimed that this “multitude” of compounds are in fact inhibitors, e.g., claims 26 and 27. There is currently no evidence to suggest that these compounds are not actual inhibitors of LTA4H. Moreover, there is no evidence of record to suggest that the specific identity of the LTA4H inhibitor matters, but rather that any and all small organic molecules which inhibit LTA4H would achieve the claimed results when administered as the sole active agent. If certain small molecule inhibitors worked in the method while others did not, the burden would be on Applicant to convey at the time of filing the characteristics of those 
“A ‘representative number of species’ means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.” (MPEP §2163). Applicant has provided dozens of structurally diverse inhibitors of LTA4H and there is no evidence that any of these inhibitors would fail to function in the method. As such, the written description requirement is met.
Regarding “comprising”, it is appreciated that claim 1 contains both open ended “comprising” language as well as more restrictive “consisting of”-type language (“sole active agent”). While this can lead to a situation of indefiniteness, claims must always be afforded their broadest, reasonable interpretation, taking into account the actual language of the claims. In this case, the method is clearly limited to the active agent consisting of solely a therapeutically effective amount of a small organic molecule that inhibits LTA4H activity. The “comprising” therefore does not reasonably allow for the introduction of any other active agents for any reason during the course of treating a subject diagnosed with an age-related cognitive impairment caused by neuroinflammation. There is no special definition of “active agent” in the instant specification, and so an ordinary definition must be provided. In its broadest, ordinary sense, an active agent is “any component that provides pharmacological activity or other direct effect in the diagnosis, cure, mitigation, treatment, or prevention of disease, or affects the structure or any function of the body of [humans] or animals” (Medical Dictionary; form 892).
Rather, in this case, “comprising” reasonably allows for additional method steps, e.g., monitoring a patient, but does not go so far as to contradict the other claim language by allowing administering other active agents during the course of treatment. As such, the claim limitations are clear such that the skilled artisan is fairly warned as to what does and does not constitute infringement.
Regarding the prior art, as noted above, no other active agent is allowed to be administered by the claims. While the instant specification demonstrates the efficacy of LTA4H inhibitors alone, the cited art only describes LTA4H inhibitors as part of a combination therapy. The disclosure of Isakson is such .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM M WEIDNER whose telephone number is (571)272-3045. The examiner can normally be reached M-F 9-16.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.